Dear Mr. Coudrain:
This office is in receipt of your request for an opinion of the Attorney General in regard to  leave under the Hammond Police Department General Order No. 116, Administrative Leave, insofar as it pertains to leave for funerals. A question came before the Hammond Municipal Fire and Police Civil Service Board about the definition of the family relationships listed in the Police Policy and Procedure manual General Rule 116, Administrative Leave, Sec. 1(B)(2). Accordingly, the Board has asked that you seek an opinion of this office concerning whether the term "grandparent" under Section 1(B)(2) is meant to include great-grandparent and grandparent-in-law.
The Hammond Police Department General Order No. 116 sets forth administrative leave for family medical leave, periods of bereavement, jury duty, disaster, civil service examinations and military duty. The provision in question, Sec. I(B)2, provides as follows:
I. ADMINISTRATIVE LEAVE PROGRAM
B. FUNERAL LEAVE
  1. Funeral leave, in the event of an immediate family death, shall be authorized, without loss of pay or leave time, not to exceed three (3) calendar days; one of which must be the funeral date. Four (4) days will be allowed if the funeral is out of state.
  2. An employee's immediate family is defined as parents, spouse, brother or sister, grandparent, children, step-children, grand-children, guardian, mother-in-law, father-in-law, step-father, step-sister, step brother or step-grandparent.
  3. Employees will be given off one tour of duty per year without loss of pay when attending the funeral of the employee's sister in law, brother in law, aunt, uncle, niece, nephew, or first cousin if the day of the funeral is a scheduled working day.
While it would seem that under the definition of immediate family in 1(B)(2) wherein it includes "grandparent", "mother-in-law", "father-in-law"and "step-grandparent" in the list of  sixteen relatives specified as "immediate family", it would be reasonable that this would include great-grandparents and grandmother-in-law or grandfather-in-law. Nevertheless, we are contrained to only include those persons specifically designated by the legislature in the statute, and an amendment would necessary to extend the coverage to others.
However, we note in the "Notice" to General Order 116 it provides that it applies only to the subject matter stated and should not be construed to modify any other General Order, policy, rule, guideline or practice of the Hammond Police Department or City of Hammond, unless so stated. It then concludes, "The Chief of Police shall be the only and final authority regarding the meaning of the General Order or any part herein."
In light of this directive, we feel the Chief of Police should be contacted to settle the meaning  of those that should be included in the definition of "an employee's immediate family" for funeral leave as the "final authority regarding the meaning" of any part of the Order.
We hope this sufficiently responds to your inquiry.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL
RPI/bbr
Date Released:  May 16, 2003
  BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL